Citation Nr: 0935338	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

(The issue of entitlement to an initial disability rating in 
excess of 30 percent for dysthymia is addressed in a separate 
decision under Docket Number 07-06 395.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1996 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran has an appeal before the 
Board regarding his claim for entitlement to an initial 
disability rating in excess of 30 percent for dysthymia, 
which is being remanded for further development.  With 
respect to the Veteran's TDIU claim, the Court has held in 
Holland v. Brown, 6 Vet. App. 443 (1994), that a claim for a 
total disability rating based on individual unemployability 
due to a service-connected disability is "inextricably 
intertwined" with an increase rating claim on the same 
condition.  Thus, the Veteran's TDIU claim must be remanded 
and reconsidered by the AOJ after a decision regarding the 
Veteran's claim for a higher initial rating for his service-
connected dysthymia has been adjudicated.

Accordingly, the case is REMANDED for the following action:

After the Veteran's claim for entitlement 
to a higher initial disability rating for 
dysthymia has been adjudicated, the AOJ 
should readjudicate the Veteran's TDIU 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




